DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election with traverse of Species A: The filter endcap of Fig. 1-11B & 17-18 of Species Group 1; and Species I: Filter housing cover of Fig. 8 of Species Group 2, in the reply filed on 5/23/2022 is acknowledged. The traversal is on the ground(s) that:
1) the filter endcap of Figs. 17-18 should be included in Species A: The filter endcap of Figs. 1-11B. This is found to be persuasive. Elected Species A has been modified to no be Species A: The filter endcap of Fig. 1-11B & 17-18.
2) Species II: the Filter housing cover of Figs. 15-16 should be included in Species I: Filter housing cover of Fig. 8. This is not found persuasive because Figs. 15-16 has mutually exclusive characteristics not present in Fig. 8.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 1/03/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Reference(s) FOR23 & FOR25, filed/fail to comply with 37 CFR 1.98(a)(3)(i) because it/they does/do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The information referred to therein has not been considered, unless included by the examiner in PTO-892.
Reference(s) NPL18 & NPL19 are not in the record. Applicant may have inadvertently not filed them with the other documents. Filling said documents would provide the concise explanation needed for FOR23 & FOR25.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claim(s) 22 is/are objected to because of the following informalities:
“wherein the filter if a fuel filter” should read — wherein the filter is a fuel filter — (see claim 22, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 2 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 is dependent on itself.
Therefore, claim(s) 2 is incomplete, because it fails to contain a reference to a claim previously set forth. MPEP § 608.01(n)III.
Note: For examination, claim 2 has been interpreted as being dependent on claim(s) 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 20130327699 to Gaenswein et. al.
Regarding claim(s) 1 & 11, Gaenswein teaches a filter and a method of fabricating said filter (see Fig. 1), comprising:
providing an end cap (4) having a top surface, and
a circumferential collar (latching means 50) extending from the top surface (see ¶ [0016] “The upper end disc 4 has the latching means 50”),
providing a filter base (9);
positioning a filter element (3) between the end cap (4) and the filter base (5 and/or 9); and
attaching a pin (55) to the filter that extends below the filter base (5 and/or 9).
The filter fabricated by the method of Gaenswein is fully capable of performing the functional limitation(s) “the circumferential collar having a radial surface that engages radially with one or more fingers that extend from an inner surface of a filter housing cover” (see ¶ [0016] “The upper end disc 4 has the latching means 50 with which the first annular filter element 3 is fastened in a rotatable manner to one housing part.”; and Fig. 1, showing the radial surface of collar 50). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 2 & 12, Gaenswein teaches the filter of claim 1 and method of claim 11.
Gaenswein further teaches comprising providing a radial thread that extends from the radial surface of the circumferential collar (see ¶ [0016] “The upper end disc 4 has the latching means 50 with which the first annular filter element 3 is fastened in a rotatable manner to one housing part.”; and Fig. 1, showing the radial surface of collar 50).
The filter fabricated by the method of Gaenswein is fully capable of performing the functional limitation(s) “the radial thread configured to rotationally engage with the one or more fingers of the filter housing cover” (see ¶ [0016] “The upper end disc 4 has the latching means 50 with which the first annular filter element 3 is fastened in a rotatable manner to one housing part.”; and Fig. 1, showing the radial surface of collar 50). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 3 & 13, Gaenswein teaches the filter of claim 1 and the method of claim 11.
Gaenswein further teaches providing the end cap (4) to include a circumferential dome extending from the top surface of the end cap (see Fig. 1, showing the circumferential dome surrounding seal 52’’’).
Regarding claim(s) 4 & 14, Gaenswein teaches the filter of claim 3 and the method of claim 13.
Gaenswein further teaches positioning the circumferential dome is radially inward from the circumferential collar (50) (see Fig. 1).
Regarding claim(s) 5, Gaenswein teaches the filter of claim 3.
Gaenswein further teaches wherein the circumferential dome includes an outer diameter that is smaller than an outer of the circumferential collar (50) (see Fig. 1).
Regarding claim(s) 7 & 16, Gaenswein teaches the filter of claim 1 and the method of claim 14.
Gaenswein further teaches attaching a cavity (see Fig. 1, inside cavity of adapter elements 9 & 9’) to the filter base (5) and positioning a water separator (6 & 7) in the cavity (see ¶ [0029] “The second annular filter element 6 is preferably formed purely as a coalescer and enlarges the emulsified water droplets further. A native cellulose, which is in turn formed as a fleece or a looped, knitted or woven fabric, can for example be used as the material for the second annular filter element 6. Of course, other or further coalescence materials can be used in the woven or fleece or looped form mentioned. Finally, the third annular filter element 7 is formed as a hydrophobic final separator and at the same time as a dirt filter, a hydrophobic and fine-meshed net being selected as the material for the third annular filter element 7. This hydrophobic net prevents the water droplets which were enlarged by the first and second annular filter elements 3 and 6 from passing through, so they can be collected in a water collection space 8 situated below the third annular filter element 7”).
Regarding claim(s) 8 & 17, Gaenswein teaches the filter of claim 7 and the method of claim 11.
Gaenswein further teaches wherein positioning the water separator further comprises positioning a hydrophobic diaphragm (7) in the cavity (see ¶ [0029] “a hydrophobic and fine-meshed net being selected as the material for the third annular filter element 7. This hydrophobic net prevents the water droplets which were enlarged by the first and second annular filter elements 3 and 6 from passing through, so they can be collected in a water collection space 8 situated below the third annular filter element 7”).
Regarding claim(s) 6 & 15; Gaenswein teaches the filter of claim 3 & 7, and the method of claim 14.
Gaenswein further teaches providing the end cap (4) to include an upper extension (52’’’) from the circumferential dome and having a vent hole (opening at 52’’’) therein (see Figs. 1 & 3; the opening at 52’’’ which is closed by item 53’’’ in the Figures reads on the claimed vent hole, because the broadest reasonable interpretation of the term vent hole includes a vent hole that is sometimes closed).
Regarding claim(s) 9, Gaenswein teaches the filter of claim 7.
Gaenswein further teaches the end cap (4) having an axial extension (52’’’) having a seal that seals against a surface of a center stack (53’’), and
a vent hole (opening at 52’’’) in an upper surface of the axial extension (see Figs. 1 & 3; the opening at 52’’’ which is closed by item 53’’’ in the Figures reads on the claimed vent hole, because the broadest reasonable interpretation of the term vent hole includes a vent hole that is sometimes closed),
such that an air gap formed above the end cap (4) when the filter is positioned within a filter housing (2) and such that the air gap is in fluid connection to a chamber (56) within the center stack (see Fig. 2, showing the fluid flow path (8) from outside the filter element 3 into the central stack; because the air gap above the end cap is in fluid communication with the central stack then the functional limitation is taught by the prior art).
Regarding claim(s) 10 & 18, Gaenswein teaches the filter of claim 1 and the method of claim 11.
Gaenswein further teaches wherein the filter is a fuel filter (see Title).
Claim(s) 19-20, 24-29, and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140183116 by Ardes.
Regarding claim(s) 19, Ardes teaches an apparatus, a filter assembly, comprising:
a filter housing (10) having an outer wall defining a cavity (see Fig. 1, showing the cavity filled by a filter 3);
a center stack (see Fig. 1 & 3, standpipe 2 & horizontal portion of the bottom housing 10) having
a base component (see Fig. 1, horizontal portion of housing 10)
a top portion (see Fig. 1 & 3, standpipe 2),
wherein the center stack is positioned within the cavity of the filter housing and attached to the housing (see Fig. 1, the combination of the standpipe 2 and the horizontal portion of the bottom housing 10 read on the claimed limitations, because both the stand pipe and the bottom housing 10 are within the cavity formed by the housing 10 & 11),
the center stack (2) having an axial aperture (29) in the top portion (see Fig. 7, aperture 29),
the axial aperture (29) having a circumferential surface (29’ & 29”);
a filter housing cover (11); and
a filter (3) that includes:
an end cap (31) having:
a top surface (see Fig. 1, top surface of endcap 31)
a circumferential collar (36) extending from the top surface (see Fig. 3),
the circumferential collar (36) having a radial surface that engages radially with one or more fingers (16) that extend from an inner surface of the filter housing cover (11) (see Fig. 3);
a filter base (32);
a filter element (30) positioned between the end cap (31) and the filter base (32), and
a pin (35) attached at a filter base (32).
Regarding claim(s) 20, Ardes teaches the filter assembly of claim 19.
Ardes further teaches where the base component of the center stack having a top surface (see Fig. 1, top surface of the horizontal portion of the bottom housing 10) and
the filter base (32) including a bottom surface (see Fig. 1, bottom surface of filter base 32),
an axial gap being formed between the top surface of the base component of the center stack and the bottom surface of the filter base (see Fig. 1).
Regarding claim(s) 29, Ardes teaches a method of assembling a filter assembly, comprising:
providing a filter housing cover (11) having one or more fingers (16) that extend from an inner surface of the filter housing cover (11);
inserting a filter (3) into the filter housing cover (3) (see Fig. 3),
the filter (3) having:
an end cap (31) having:
a top surface (see Fig. 1, top surface of endcap 31) and
a circumferential collar (36) extending from the top surface,
the circumferential collar (36) having a radial surface that engages radially with the one or more fingers (16) that extend from the inner surface of the filter housing cover (11) (see Figs. 1 & 3);
inserting the filter (3) into a filter housing (10) such that a pin (35) at a bottom of the filter extends into a channel (15) of the filter housing (10) (see Fig. 1).
Regarding claim(s) 24 & 31, Ardes teaches the filter assembly of claim 19 and the method of claim 29.
Ardes further teaches a circumferential dome (see Figs. 1 & 3, bypass valve opening wall at 4, reads on the claimed circumferential dome because it is axially symmetrical, therefore circumferential) extending from the top surface of the end cap (31) (see Figs. 1 & 3; the bypass valve opening wall at 4 reads on the claimed dome, because it extends from the top surface of the end cap into the central cavity of the filter element 30).
Regarding claim(s) 25 & 26, Ardes teaches the filter assembly of claim 24.
Ardes further teaches wherein the circumferential dome (see Figs. 1 & 3, bypass valve opening wall at 4) is positioned radially inward from the circumferential collar (36) (see Figs. 1 & 3); and wherein the circumferential dome includes an outer diameter that is smaller than an outer of the circumferential collar (36) (see Figs. 1 & 3);.
Regarding claim(s) 27, Ardes teaches the filter assembly of claim 24.
Ardes further teaches an upper extension (41) extending from the circumferential dome and having a vent hole (valve opening at 4) therein (see Figs. 1 & 3).
Regarding claim(s) 28, Ardes teaches the filter assembly of claim 19.
Ardes further teaches:
the end cap (31) having an axial extension (valve seat 41) having a seal that seals against a surface of the center stack (2) (see ¶ [0042] “In an upper end region of standpipe 2, a filter bypass valve 4 is situated therein, having a valve body 41 that is preloaded in the closing direction by a spring. Valve body 40 works together with a valve seat 41 that is integrally formed on an upper end plate 31 of filter insert 3.”), and
a vent hole in an upper surface of the axial extension (41) (see Fig. 1; the central opening of the end cap 31 at the valve seat 41 reads on the claimed vent hole, because the upper surface of the “extension”/“valve seat” is open to the inside to the filter),
The filter assembly of Ardes is fully capable of performing the functional limitation(s) “such that an air gap formed above the end cap when the filter is positioned within the filter housing and such that the air gap is in fluid connection to a chamber within the center stack” (see ¶ [0042] “Filter bypass valve 4 permits a flow to pass through liquid filter 1 while bypassing filter insert 3 when this insert is clogged by dirt particles.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 32, Ardes teaches the method of claim 29.
Ardes further teaches wherein the filter is a fuel filter (see ¶ [0002] The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ardes.
Regarding claim 21, Ardes teaches the filter assembly of claim 19.
Ardes is silent as to wherein the pin (35) includes: a first set of fins and a second set of fins that are orthogonal to the first set of fins, and wherein a profile of each of first set of fins is different from a profile of each of the second set of fins.
However, it would have been an obvious matter of design choice to a first set of fins and a second set of fins that are orthogonal to the first set of fins, wherein a profile of each of first set of fins is different from a profile of each of the second set of fins, since Applicant has not disclosed that the sets of fins solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the pin of Ardes. MPEP 2144.04.IV.B.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ardes, in further view of DE 102013202446 by Preissinger et al. (per EPO machine translation).
Regarding claim 21, Ardes teaches the filter assembly of claim 19.
Ardes is silent as to wherein the pin (35) includes: a first set of fins and a second set of fins that are orthogonal to the first set of fins, and wherein a profile of each of first set of fins is different from a profile of each of the second set of fins.
However, Preissinger teaches a fluid filter (see ¶ [0001] “The invention relates to a filter arrangement for hydraulic fluids, in particular to an oil filter arrangement.”) comprising a pin (axial extension 10) (see Figs. 4-5 & 7-8) includes:
a first set of fins (see Fig. 7 & Fig. 8, annotated below, showing a first set of fins with a first profile; while only one fin is shown due to perspective the matching, symmetrical fin on the other side is shown clearly in Fig. 7 an alternative view); and
a second set of fins that are orthogonal to the first set of fins (see Fig. 7 & Fig. 8, annotated below, second set of fins with a second profile different from the first profile of the first set of fins), and
wherein a profile of each of first set of fins is different from a profile of each of the second set of fins (see Fig. 8, annotated below).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the with the pin (35) of Ardes with a first and second set of fins on a pin 10, the first and second set of fins having different profiles as taught by Preissinger, to yield the predictable results of inserting the pin into a channel (see Ardes Fig. 1, liquid discharge channel 15; Preissinger Fig. 1, idle pipe 5; and Preissinger ¶ [0020] “This means that when the ring filter element is replaced, the new ring filter element 6 must be positioned in the lower part 1 in such a way that the axial extension 
    PNG
    media_image1.png
    806
    1318
    media_image1.png
    Greyscale
10 penetrates into the drain opening leading to the idle pipe 5 when the ring filter element 6 is inserted into the lower part.”). MPEP 2143.A.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Ardes, in further in view of US Patent Application Publication No. 20170080366 by Braunheim.
Regarding claim(s) 22, Ardes teaches the filter assembly of claim 19.
further comprising:
wherein the filter is a fuel filter (see ¶ [0002] “The present invention relates to a liquid filter, in particular an oil or fuel filter of an internal combustion engine”) and
further includes the filter element (30) having a raw end and a particle free end for fuel flow (see Abstract “A liquid filter with a replaceable filter insert and a housing having a raw liquid inlet, a central clean liquid outlet”), and
wherein the center stack has a fuel access aperture (see ¶ [0042] “Standpipe 2 is realized as a closed tube over a lower part of its height, and is perforated thereabove. In an upper end region of standpipe 2, a filter bypass valve 4 is situated therein, having a valve body 41 that is preloaded in the closing direction by a spring”; the perforated portion of the standpipe 2 reads on the fuel access aperture claimed) and a fuel discharge port (14).
Ardes is silent as to a hydrophobic diaphragm.
However, Braunheim teaches a water separator at a filter base of a fuel filter; and where a pin attached to the water separator, which reads on the hydrophobic diaphragm (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art be-fore the effective filling date to substitute one known element, the filter base of Ardes, for another, the filter base comprising a water separator and a pin attached to the water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Claim(s) 23 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes, in further view of US Patent Application Publication No. 20180111072 by Kollmann et. al.
Regarding claim(s) 23 & 30, Ardes teaches the filter assembly of claim 19 and the method of claim 29.
Ardes is silent as to wherein a radial thread (36) extends from the radial surface of the circumferential collar (see Figs. 1 & 3).
Ardes is silent as to wherein the method further comprising rotationally engaging the radial thread with the one or more fingers of the filter housing cover.
However, Kollmann teaches a radial thread (outer thread 13) extending from a radial surface of the circumferential collar (11) (see Figs. 4 & 5), the method further comprising rotationally engaging the radial thread (13) with the one or more fingers (14) of the filter housing cover (11) (see ¶ [0032] “[0032] Firstly, the annular filter element 4 with its dome 11 can be screwed to the cover 3 via the first thread 3, which owing to the free passages 12 is possible with little expenditure of force and small rotational movements”) in order to rotate the filter element until the pin blocks the run-off channel, while allowing further rotation until the filter housing cover fully engages with the housing (see ¶ [0032] “As the first thread 10 is designed running counter to the second thread 16, firstly a co-rotating of the annular filter element 4 takes place via the carrier geometry 19 and the counter-carrier geometry 20, until said annular filter element engages with its pin 8 into the run-off channel 9. Starting from this moment in time, only the cover 3 is twisted into the final position. With a further screwing-on of the cover 3, the inner thread portions 15 can now slide over their sliding surfaces 17 of the outer thread 13 and can be moved radially outwards until the inner thread portions 15 engage behind the outer thread 13 again and the spring elements 14 spring back radially inwards.”)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention or before the effective filling date to combine radial treads and fingers of  Ardes with radially engaging radial thread as taught by Kollmann, to yield the predictable results of rotate the filter element until the pin blocks the run-off channel, while allowing further rotation until the filter housing cover fully engages with the housing. MPEP 2143.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773